—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Clinton County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner, a prison inmate, was found guilty of tattooing and displaying or wearing unauthorized organizational material. Initially, we note that petitioner’s knowing and voluntary guilty plea on the tattooing charge precludes his substantial evidence challenge on that charge (see, Matter of Malik v Senkowski, 271 AD2d 793). With regard to the remaining charge, the detailed and probative misbehavior report, authored by the correction officer who discovered petitioner’s fresh tattoo, provides substantial evidence of petitioner’s guilt (see, Matter of Odom v Goord, 271 AD2d 792). Petitioner’s remaining contentions, including his claim that there was no evidence that he was associated with an organization, are either unpreserved for our review or without merit.
Cardona, P. J., Mercure, Crew III, Peters and Spain, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.